DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims; 

Amend claim 1 as follows:

a controller connected to the driving circuit and configured to control the driving circuit to apply the discharge voltage to the actuator so that the chemical liquid discharging device mounted on the mounting module discharges the chemical liquid through the nozzle, wherein
the controller is further configured to:
acquire the capacitance value,
compare the acquired capacitance value to a predetermined threshold capacitance value, and
determine whether to cause the driving circuit to apply the discharge voltage to the actuator drive based on the comparison of the acquired capacitance value to the predetermined threshold capacitance value.

3.  The chemical liquid dispensing apparatus according to claim 1, wherein
capacitance value is the capacitance value of the actuator to which the discharge voltage has been applied, and
if the acquired capacitance value is smaller than or equal to the predetermined threshold capacitance value, the controller is configured to cause 

5.  The chemical liquid dispensing apparatus according to claim 4, wherein
the predetermined threshold capacitance value is the capacitance value of the actuator to which the reverse voltage has been applied, and
if the acquired capacitance value is greater than the predetermined threshold capacitance value, the controller is configured to cause 

7.  The chemical liquid dispensing apparatus according to claim 1, wherein
the chemical liquid discharging device comprises a pair of wiring patterns  to the actuator, and
the capacitance measuring circuit is configured to measure 

8. The chemical liquid dispensing apparatus according to claim 1, further comprising:
an interface connected to the driving circuit and the controller, and the interface is  configured for transmitting and receiving data to and from an external device,


21. The chemical liquid dispensing apparatus according to claim 1, further comprising:
an interface connected to the driving circuit and controller and configured for transmitting and receiving data to and from an external device, wherein
the controller is further configured to transmit an error signal to the external device through the interface when the acquired capacitance value is greater than the predetermined threshold capacitance value.

Cancel non-elected claims 9-20.
Allowable Subject Matter
Claims 1, 3-8, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome all prior rejections, including the closest prior art Yaji. See also the claim amendments/remarks filed 01/27/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798